Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnehama et al. (US 2017/0270362) in view of Osterhout et al. (US 2012/0075168).
Regarding claims 1 and 8, Barnehama discloses:
A system, comprising:
plural video cameras providing plural video feeds of a venue; (Osterhout, ¶ [0484], “The tactical glasses can be used in combat to provide a graphical user interface projected on the lens that provides users with […] real time UAV video.”, ¶ [0277], “A rear-facing camera (not shown) may also be incorporated into the eyepiece in a further embodiment. In this embodiment, the rear-facing camera may enable eye control of the eyepiece, with the user making application or feature selection by directing his or her eyes to a specific item displayed on the eyepiece.”)
at least one media server (Osterhout, ¶ [0810]) receiving the feeds and comprising at least one processor programmed to access instructions; and (Osterhout makes obvious , ¶ [0446], “One or more of the squad vehicle, the platoon commander, the mobile platform, the TOC or the CP will have an integration capability for combining the inputs from the several soldiers and determining a possible location of the hostile fire.”)
at least one display configured to communicate with the processor; (Osterhout, Figs. 6 and 23, generally, ¶ [0126], “The projector 200 may include an optical display 210, such as an LCoS display, and a number of components as shown. In embodiments, the projector 200 may be designed with a single panel LCoS display 210; however, a three panel display may be possible as well. In the single panel embodiment, the display 210 is illuminated with red, blue, and green sequentially (aka field sequential color). In other embodiments, the projector 200 may make use of alternative optical display technologies, such as a back-lit liquid crystal display (LCD), a front-lit LCD, a transflective LCD, an organic light emitting diode (OLED), a field emission display (FED), a ferroelectric LCoS (FLCOS), liquid crystal technologies mounted on Sapphire, transparent liquid-crystal micro-displays, quantum-dot displays, and the like.”
the instructions being executable by the processor to: receive a location of a user device; (Osterhout, ¶ [0446], “The signals from each soldier will include the location of the soldier from a GPS capability inherent in the augmented reality glasses or eyepiece.”, ¶ [0272], “the eyepiece may be able to replace the need for having a separate mobile communications device, such as a mobile phone, mobile computer, and the like, by integrating these functions and user interfaces into the eyepiece. For instance, the eyepiece may have an integrated WiFi connection or hotspot, a real or virtual keyboard interface, a USB hub, speakers (e.g. to stream music to) or speaker input connections, integrated camera, external camera, and the like. In embodiments, an external device, in connectivity with the eyepiece, may provide a single unit with a personal network connection (e.g. WiFi, cellular connection), keyboard, control pad (e.g. a touch pad), and the like.”)
identify a destination; and (Osterhout, ¶ [0662], “the eyepiece may use its own navigation system, such as in place of the vehicle system or to augment it, such as when the soldier gets out of the vehicle and wishes to have over-the-ground directions provided to them. As part of the military engagement activity state, the eyepiece may interface with an external military planning and execution facility, such as to provide current status, troop movements, weather conditions, friendly forces position and strength, and the like.”)
at least one of the video feeds showing a portion of the venue in which the location of the user device is (Osterhout, ¶ [0484], “The tactical glasses can be used in combat to provide a graphical user interface projected on the lens that provides users with […] real time UAV video.”, ¶ [0277], “A rear-facing camera (not shown) may also be incorporated into the eyepiece in a further embodiment. In this embodiment, the rear-facing camera may enable eye control of the eyepiece, with the user making application or feature selection by directing his or her eyes to a specific item displayed on the eyepiece.”)
Osterhout does not explicitly teach “present on the display also showing the destination, along with an indication of a route to the destination from the location.”.
In a similar field of endeavor Barnehama teaches:
present on the display also showing the destination, along with an indication of a route to the destination from the location. (Barnehama, ¶ [0084], “Referring again to FIG. 7A, the site management server 630 computes a path or route 710 from the current location 706 of the wearer 602 to the event site 720 and/or the event object 722. This route 710 may be, for example, driving directions (e.g., if the current location 706 and event site 720 are separate metro locations), or may be walking directions (e.g., if the current location 706 and event site 720 are on the same campus). Further, the HMD 601 provides AR navigational aids to the wearer 602, directing the wearer 602 through the route 710 as the wearer 602 moves toward the event site 720. As such, the HMD 601 enables the wearer 602 to navigate to the event site 720 hands-free, supported by the AR navigational aids.”) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for displaying live video of a venue a user is inside of as taught by Osterhout with the system for indicating a live route on a display as taught by Barnehama, the motivation is “the HMD 601 provides AR components tailored toward execution of specific tasks 704 associated with addressing the event” as taught by Barnehama (¶ [0089]).

Regarding claims 2 and 9, the combination of Osterhout and Barnehama teaches:
The system of Claim 1, wherein the display is implemented on the user device. (Osterhout, ¶ [0484], “The tactical glasses can be used in combat to provide a graphical user interface projected on the lens that provides users with […] real time UAV video.”, ¶ [0277], “A rear-facing camera (not shown) may also be incorporated into the eyepiece in a further embodiment. In this embodiment, the rear-facing camera may enable eye control of the eyepiece, with the user making application or feature selection by directing his or her eyes to a specific item displayed on the eyepiece.”)

Regarding claims 3 and 10, the combination of Osterhout and Barnehama teaches:
The system of Claim 1, wherein the display is implemented on a TV in the venue. (Osterhout, ¶ [0306], “As the wearer of the eyepiece passes the wall or touches the wall, advertising may be launched either in the eyepiece or on a video panel of the wall.”)

Regarding claims 4 and 11, the combination of Osterhout and Barnehama teaches:
The system of Claim 1, wherein the display is implemented on a kiosk in the venue. (Osterhout, ¶ [0306], “As the wearer of the eyepiece passes the wall or touches the wall, advertising may be launched either in the eyepiece or on a video panel of the wall.”)

Regarding claims 5 and 12, the combination of Osterhout and Barnehama teaches:
The system of Claim 1, wherein the instructions are executable to:
alter presentation of video on the display responsive to head or eye movement of the user. (Osterhout, ¶ [0340], “The eye tracking device allows the eyepiece to track the direction of the user's eye or preferably, eyes, and send the movements to the controller of the eyepiece. Control system includes the augmented reality eyepiece and a control device for the weapon. The movements may then be transmitted to the control device for a weapon controlled by the control device, which may be within sight of the user. The movement of the user's eyes is then converted by suitable software to signals for controlling movement in the weapon, such as quadrant (range) and azimuth (direction).”)

Regarding claims 6 and 13, the combination of Osterhout and Barnehama teaches:
The system of Claim 1, wherein the instructions are executable to:
move a field of view (FOV) of at least one of the cameras responsive to user input. (Osterhout, ¶ [0310], “the FOV 1504AA may be controlled either manually (e.g. through button controls 1502, 1504, voice control, other tactile interface) or automatically (e.g. though face recognition) in order for the camera's FOV 1504AA to be directed to the wearer's face. The FOV 1504AA may be enabled to change as the wearer moves, such as by tracking by face recognition. The FOV 1504AA may also zoomed in/out to adjust to changes in the position of the wearer's face. In embodiments, the camera 1502AA may be used for a plurality of still and/or video applications, where the view of the camera is provided to the wearer on the display area 1518AA of the eyepiece, and where storage may be available in the eyepiece for storing the images/videos, which may be transferred, communicated, and the like, from the eyepiece to some external storage facility, user, web-application, and the like. In embodiments, a camera may be incorporated in a plurality of different mobile devices, such as worn on the arm, hand, wrist, finger, and the like, such as the watch 3202 with embedded camera 3200 as shown in FIGS. 32-33”)

Regarding claims 7 and 14, the combination of Osterhout and Barnehama teaches:
The system of Claim 1, wherein the instructions are executable to:
switch presentation of video on the display from one feed to another feed responsive to user movement through the venue. (Osterhout, ¶ [0277], “A rear-facing camera (not shown) may also be incorporated into the eyepiece in a further embodiment. In this embodiment, the rear-facing camera may enable eye control of the eyepiece, with the user making application or feature selection by directing his or her eyes to a specific item displayed on the eyepiece.”, ¶ [0484], “The tactical glasses can be used in combat to provide a graphical user interface projected on the lens that provides users with […] real time UAV video.”)

Regarding claim 15, Osterhout discloses:
A media server (Osterhout, ¶ [0810]) comprising:
identify a location of a user device in a venue; (Osterhout, ¶ [0446], “The signals from each soldier will include the location of the soldier from a GPS capability inherent in the augmented reality glasses or eyepiece.”, ¶ [0272], “the eyepiece may be able to replace the need for having a separate mobile communications device, such as a mobile phone, mobile computer, and the like, by integrating these functions and user interfaces into the eyepiece. For instance, the eyepiece may have an integrated WiFi connection or hotspot, a real or virtual keyboard interface, a USB hub, speakers (e.g. to stream music to) or speaker input connections, integrated camera, external camera, and the like. In embodiments, an external device, in connectivity with the eyepiece, may provide a single unit with a personal network connection (e.g. WiFi, cellular connection), keyboard, control pad (e.g. a touch pad), and the like.”)
using the location, provide on at least one display video of the venue that changes images of the venue on the display (Osterhout, ¶ [0484], “The tactical glasses can be used in combat to provide a graphical user interface projected on the lens that provides users with […] real time UAV video.”, ¶ [0277], “A rear-facing camera (not shown) may also be incorporated into the eyepiece in a further embodiment. In this embodiment, the rear-facing camera may enable eye control of the eyepiece, with the user making application or feature selection by directing his or her eyes to a specific item displayed on the eyepiece.”)
Osterhout does not explicitly teach “at least one processor configured with instructions to: to account for movement of the user through the venue.”
In a similar field of endeavor Barnehama teaches:
at least one processor configured with instructions to: to account for movement of the user through the venue. (Barnehama, ¶ [0084], “Referring again to FIG. 7A, the site management server 630 computes a path or route 710 from the current location 706 of the wearer 602 to the event site 720 and/or the event object 722. This route 710 may be, for example, driving directions (e.g., if the current location 706 and event site 720 are separate metro locations), or may be walking directions (e.g., if the current location 706 and event site 720 are on the same campus). Further, the HMD 601 provides AR navigational aids to the wearer 602, directing the wearer 602 through the route 710 as the wearer 602 moves toward the event site 720. As such, the HMD 601 enables the wearer 602 to navigate to the event site 720 hands-free, supported by the AR navigational aids.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for displaying live video of a venue a user is inside of as taught by Osterhout with the system for indicating a live route on a display as taught by Barnehama, the motivation is “the HMD 601 provides AR components tailored toward execution of specific tasks 704 associated with addressing the event” as taught by Barnehama (¶ [0089]).

Regarding claim 16, the combination of Osterhout and Barnehama teaches:
The media server of Claim 15, wherein the display is implemented on the user device. (Osterhout, ¶ [0484], “The tactical glasses can be used in combat to provide a graphical user interface projected on the lens that provides users with […] real time UAV video.”, ¶ [0277], “A rear-facing camera (not shown) may also be incorporated into the eyepiece in a further embodiment. In this embodiment, the rear-facing camera may enable eye control of the eyepiece, with the user making application or feature selection by directing his or her eyes to a specific item displayed on the eyepiece.”)


Regarding claim 17, the combination of Osterhout and Barnehama teaches:
The media server of Claim 15, wherein the display is implemented on a TV or kiosk in the venue. (Osterhout, ¶ [0306], “As the wearer of the eyepiece passes the wall or touches the wall, advertising may be launched either in the eyepiece or on a video panel of the wall.”)

Regarding claim 18, the combination of Osterhout and Barnehama teaches:
The media server of Claim 15, wherein the instructions are executable to:
alter presentation of video on the display responsive to head or eye movement of the user. (Osterhout, ¶ [0340], “The eye tracking device allows the eyepiece to track the direction of the user's eye or preferably, eyes, and send the movements to the controller of the eyepiece. Control system includes the augmented reality eyepiece and a control device for the weapon. The movements may then be transmitted to the control device for a weapon controlled by the control device, which may be within sight of the user. The movement of the user's eyes is then converted by suitable software to signals for controlling movement in the weapon, such as quadrant (range) and azimuth (direction).”)

Regarding claim 19, the combination of Osterhout and Barnehama teaches:
The media server of Claim 15, wherein the instructions are executable to:
move a field of view (FOV) of at least one of the cameras responsive to user input. (Osterhout, ¶ [0310], “the FOV 1504AA may be controlled either manually (e.g. through button controls 1502, 1504, voice control, other tactile interface) or automatically (e.g. though face recognition) in order for the camera's FOV 1504AA to be directed to the wearer's face. The FOV 1504AA may be enabled to change as the wearer moves, such as by tracking by face recognition. The FOV 1504AA may also zoomed in/out to adjust to changes in the position of the wearer's face. In embodiments, the camera 1502AA may be used for a plurality of still and/or video applications, where the view of the camera is provided to the wearer on the display area 1518AA of the eyepiece, and where storage may be available in the eyepiece for storing the images/videos, which may be transferred, communicated, and the like, from the eyepiece to some external storage facility, user, web-application, and the like. In embodiments, a camera may be incorporated in a plurality of different mobile devices, such as worn on the arm, hand, wrist, finger, and the like, such as the watch 3202 with embedded camera 3200 as shown in FIGS. 32-33”)

Regarding claim 20, the combination of Osterhout and Barnehama teaches:
The media server of Claim 15, wherein the instructions are executable to:
switch presentation of video on the display from one feed to another feed responsive to user movement through the venue. (Osterhout, ¶ [0277], “A rear-facing camera (not shown) may also be incorporated into the eyepiece in a further embodiment. In this embodiment, the rear-facing camera may enable eye control of the eyepiece, with the user making application or feature selection by directing his or her eyes to a specific item displayed on the eyepiece.”, ¶ [0484], “The tactical glasses can be used in combat to provide a graphical user interface projected on the lens that provides users with […] real time UAV video.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426